Ads In Motion, Inc. 159 South Street Morristown, New Jersey 07960 March 24, 2011 Larry Spirgel Assistant Director, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Ads In Motion, Inc. Form 8-K Filed February 14, 2011 File No. 000-53460 Dear Mr. Spirgel: We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated March 14, 2011 related to the Company’s Form 8-K filed on February 14, 2011. Please accept this correspondence as a request for an extension of time to provide the Commission with our response to the comment letter while we complete the audit of Magla Products, LLC for the fiscal year ended November 27, 2010. As discussed with the Commission today, the Company will respond to the Commission’s comment later, dated March 14, 2011, no later than April 4, 2011. Thank you for your attention to this matter. Sincerely, /s/ Jordan Glatt Jordan Glatt President and Chief Executive Officer
